     Case 3:20-cv-00705-MMD-CLB Document 6 Filed 03/01/21 Page 1 of 4



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     CHARLIE D. JACKSON,                                    Case No. 3:20-cv-00705-MMD-CLB
4                                             Plaintiff                     ORDER
5            v.
6     CHARLES DANIELS,
7                                          Defendant
8
     I.     DISCUSSION
9
10          On December 28, 2020, this Court ordered Plaintiff to file a fully complete

11   application to proceed in forma pauperis or pay the full $402 filing fee on or before
12   February 22, 2021. (ECF No. 3). On February 22, 2021, Plaintiff filed a request for
13
     enlargement of time to file his six-month financial certificate because he had not yet
14
     received his financial certificate from prison officials at the NDOC. (ECF No. 5). The
15
16   Court will grant Plaintiff this one-time extension.       Plaintiff shall file a fully complete

17   application to proceed in forma pauperis or pay the full $402 filing fee on or before March
18   31, 2021. Absent unusual circumstances, no further extensions will be granted.
19
            In the event Plaintiff is having difficulty obtaining his financial certificate and inmate
20
     account statement from prison officials, Plaintiff shall file an affidavit in this case detailing
21
22   when he requested the documents following the Court’s December 28, 2020 order, who

23   he spoke to about the status of the documents, who he followed up with after he did not
24   receive the documents, and their responses. In other words, if Plaintiff is unable to
25
     acquire the necessary documents from prison officials, after making Immediate efforts to
26
     do so following receipt of this Court's order dated December 28, 2020, he must provide
27
28   the Court with an affidavit, signed under the penalty of perjury, that demonstrates he has
     Case 3:20-cv-00705-MMD-CLB Document 6 Filed 03/01/21 Page 2 of 4



1    done all that he could to acquire the documents by the Court’s deadline of March 31,
2    2021. Plaintiff’s affidavit should include dates of his requests, dates of his follow-up
3
     requests, names of the prison officials that he spoke to about the matter, and their
4
     responses.    If Plaintiff’s affidavit demonstrates that he immediately did all that was
5
6    possible to acquire the documents, the Court will consider his application to proceed in

7    forma pauperis complete. 1
8           If Plaintiff does not file a fully complete application to proceed in forma pauperis
9
     with all three required documents, or the first three pages of the application to proceed in
10
     forma pauperis and an affidavit detailing the efforts he took to acquire his financial
11
12   certificate and inmate account statement from prison officials, or pay the full $402 filing

13   fee for a civil action on or before March 31, 2021, this case will be subject to dismissal
14   without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to
15
     acquire all three of the documents needed to file a fully complete application to proceed
16
     in forma pauperis or pays the $402 filing fee.
17
18          A dismissal without prejudice means Plaintiff does not give up the right to refile the

19   case with the Court, under a new case number, when Plaintiff has all three documents
20   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
21
     may choose not to file an application to proceed in forma pauperis and instead pay the
22
     full filing fee of $402 on or before March 31, 2021 to proceed with this case.
23
24          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court

25
26
            1   Plaintiff must still submit the first three pages of the application to proceed in
27   forma pauperis on this Court’s approved form with his affidavit. If Plaintiff does not submit
     the first three pages of the application to proceed in forma pauperis with the affidavit, the
28   Court will dismiss the case without prejudice for Plaintiff to open a new case when he is
     able to acquire the required documents.

                                                 -2-
     Case 3:20-cv-00705-MMD-CLB Document 6 Filed 03/01/21 Page 3 of 4



1    will not file the complaint unless and until Plaintiff timely files a fully complete application
2    to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
3
     II.    CONCLUSION
4
            IT IS ORDERED that Plaintiff’s request for enlargement of time (ECF No. 5) is
5
6    granted.

7           IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
8    approved form application to proceed in forma pauperis by an inmate, as well as the
9
     document entitled information and instructions for filing an in forma pauperis application.
10
            IT IS FURTHER ORDERED that on or before March 31, 2021, Plaintiff will either
11
12   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52

13   administrative fee) or file with the Court:
14          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
15
            Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
16
            signatures on page 3),
17
18          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

19          official (i.e. page 4 of this Court’s approved form), and
20          (3) a copy of the inmate’s prison or jail trust fund account statement for the
21
            previous six-month period.
22
            IT IS FURTHER ORDERED that if Plaintiff is not able to obtain his financial
23
24   certificate and inmate account statement from the prison facility, Plaintiff shall file the first

25   three pages of the application to proceed in forma pauperis and submit an affidavit, signed
26   under the penalty of perjury, detailing the efforts he took to acquire his financial certificate
27
     and inmate account statement from prison officials.
28



                                                   -3-
     Case 3:20-cv-00705-MMD-CLB Document 6 Filed 03/01/21 Page 4 of 4



1           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
2    application to proceed in forma pauperis with all three documents, or the first three pages
3
     of the application to proceed in forma pauperis and an affidavit detailing the efforts he
4
     took to acquire his financial certificate and inmate account statement from prison officials,
5
6    or pay the full $402 filing fee for a civil action on or before March 31, 2021, this case will

7    be subject to dismissal without prejudice for Plaintiff to refile the case with the Court,
8    under a new case number, when Plaintiff has all three documents needed to file a
9
     complete application to proceed in forma pauperis or pays the full $402 filing fee.
10
            IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
11
12   (ECF No.1-1), but the Court will not file the complaint unless and until Plaintiff timely files

13   a fully complete application to proceed in forma pauperis with all three documents or pays
14   the full $402 filing fee.
15
            DATED: ____________
                   March 1, 2021
16
                                                _________________________________
17                                              UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                  -4-
